Citation Nr: 1215451	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  08-25 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a left lung condition, to include a granuloma and dyspnea.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 7, 1979 to October 2, 1979, from October 4, 1990 to May 15, 1991, from March 2003 to May 2005, and from July 16, 2005 to September 12, 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (RO), which, inter alia, denied the Veteran's claim of entitlement to service connection for a left lung condition.  

This case was previously before the Board in March 2011, when it remanded the claim to develop the medical evidence of record and to provide the Veteran with additional notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with a comprehensive pulmonary examination.  The Veteran received this examination in March 2011.  When the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that by providing additional notice and a medical examination, the AOJ effectively complied with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.) 

Upon review of the March 2011 VA examination, the Board referred the case to the VA Veterans Health Administration (VHA) for an additional medical opinion regarding the etiology of the Veteran's lung condition.  The Board received the requested opinion in January 2012 and forwarded a copy to the Veteran and his representative for review and comment.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Additional development is required with respect to the Veteran's claim.

Once VA provides a Veteran with a medical examination, due process requires that VA notify the veteran prior to the adjudication of the claim of any inability to obtain evidence sought, including a VA examination with medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that "[o]nce VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided"); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

In March 2011, the Board remanded the Veteran's claim for an additional pulmonary examination addressing the nature and etiology of the Veteran's lung condition.  The Veteran was provided with such an examination in March 2011.  After a physical examination of the Veteran, the examiner found that the Veteran suffered from granulatomatous lung disease in the left apical area of the lungs.  The Veteran had limited fibrotic scarring at both apices, but no hilar mediastinal lymphadenopathy or heart enlargement.  Additionally, pulmonary function testing revealed a mild restrictive defect and moderate decrease in diffusion capacity.  The examiner then concluded that the Veteran had benign, healed, asymptomatic calcified granulomas, and that it was impossible to diagnose the nature of the infection that caused the granulomas.  The examiner further concluded that the record showed no evidence of asbestosis.  This conclusion was not supported by a rationale.  The examiner did not explain the significance of the Veteran's mild restrictive defect and moderate diffusion capacity, nor the possible relationship between such conditions and the Veteran's active duty military service.  

The Board referred the Veteran's claim to the VHA for a specialist's opinion regarding the etiology of the Veteran's condition.  In January 2012, a VA pulmonologist reviewed the Veteran's claim file and concluded that both granuloma of the left lung and mild restrictive ventilator defect on pulmonary function were less likely than not related to asbestos exposure.  In drawing this conclusion, however, the VA pulmonologist indicated that though the Veteran's obesity was likely one of the contributing factors to his dyspnea, further clarification of the cause of his dyspnea could be obtained by a cardiopulmonary exercise test.  The Board notes that no such test results are currently of record.  Inasmuch as the examiner has indicated that such testing would be probative in ascertaining the etiology of his current complaints, such testing should be performed on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to provide any additional evidence or argument pertaining to the issue on appeal.  The Veteran must be afforded a reasonable period to respond to this request, and any evidence received should be associated with the Veteran's claims file.

2.  Then, schedule the Veteran for a VA medical examination with a cardiologist, pulmonologist or other physician of appropriate expertise.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.  The examiner should review the claims folder, with particular attention to the January 2012 VHA opinion, before examining the Veteran and this fact should be noted in the accompanying medical report.

After conducting any testing deemed appropriate, which must specifically include a cardiopulmonary exercise test, describe the nature and etiology of the Veteran's lung condition.  The examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's lung condition, to include a granuloma and mild restrictive defect (to include dyspnea), was incurred in or aggravated by the Veteran's active duty military service.  

A complete rationale for all opinions reached should be provided.  If the examiner is unable to render any requested opinion, the examiner should explain in detail why such opinion could not rendered.  

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




	                  _________________________________________________
	DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



